United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1950
Issued: May 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 24, 2019 appellant filed a timely appeal from an August 21, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 21, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish medical conditions
causally related to the accepted February 26, 2019 employment incident.
FACTUAL HISTORY
On February 28, 2019 appellant, then a 40-year-old air traffic controller, filed a traumatic
injury claim (Form CA-1) alleging that on February 26, 2019 she injured her left knee, left hip,
left shoulder, neck, and back when she slipped stepping out of her vehicle onto the employing
establishment parking lot while in the performance of duty. On the reverse side of the claim form
appellant’s supervisor noted that appellant was in the performance of duty when injured. Appellant
stopped work on February 26, 2019 and returned to work on March 4, 2019.
Appellant began treatment with Dr. David L. Timperley, a chiropractor, on February 27,
2019, for neck, left trapezius, left shoulder, upper back, and left hip pain. She indicated that on
February 26, 2019 she stepped out of her vehicle and slipped on ice and fell landing on the left
side of her buttocks and left knee. Appellant complained of left shoulder pain, neck pain, low
back, and left hip pain. Anteroposterior (AP) and lateral cervical and lumbosacral x-rays were
performed on February 27, 2019. An x-ray analysis dated February 27, 2019 revealed subluxations
at C2, C5, C6, T1, T6, L1, left sacral, and left illiums. Dr. Timperley noted structural changes of
hypolordosis in the cervical spine and convexity in the right lumbar, cervical, and thoracic spine
with no evidence of fracture, dislocation, or any other osseous neoplastic changes. He continued
to treat appellant from February 27 to June 21, 2019 using percussion therapy for the left lumbar
and thoracic paraspinals, left sacroiliac, left piriformis, left gluteals, left and right trapezius, and
left rhomboids. Dr. Timperley performed specific spinal adjustments to three or four regions to
improve the function of the segments of the spine that were fixated, as well as electric muscle
stimulation.
In a development letter dated July 17, 2019, OWCP advised that when appellant’s claim
was received it appeared to be a minor injury that resulted in minimal or no lost time from work
and, based on these criteria and because the employing establishment had not controverted
continuation of pay or challenged the case, payment of a limited amount of medical expenses was
administratively approved. It explained that it had reopened the claim for formal consideration of
the merits because the medical bills exceeded $1,500.00. OWCP requested additional evidence
and provided a questionnaire for completion. By separate letter of even date, it also requested
additional information from the employing establishment. OWCP afforded both appellant and the
employing establishment 30 days to respond to its inquiries.
In response to OWCP’s questionnaire, on July 24, 2019, appellant indicated that at the time
of her injury she was in the gated parking lot of her facility reporting for work when she stepped
on a patch of black ice and fell while exiting her vehicle. She indicated that the lot was secured
by a fence and only accessed by employing establishment employees who worked inside the
building and that she did not pay for parking. Appellant reported that she was on the agency
premises and the incident occurred during her regular work hours. She also provided a position
description for an air traffic controller and a black and white photograph of her knee.

2

In response to OWCP’s questionnaire, the employing establishment concurred with
appellant’s allegations relative to her claim. It noted that when the incident occurred she had just
arrived at work and was exiting her vehicle. The employing establishment indicated that the
premises are owned, operated and controlled by it and was used by control tower and technical
operations employees and secured by a cypher lock gate. It further noted that appellant missed
time from work intermittently beginning February 27, 2019.
By decision dated August 21, 2019, OWCP accepted that the injury occurred as alleged,
that a medical condition was diagnosed, and that appellant was in the performance of duty.
However, it denied her claim because the medical evidence of record failed to establish a causal
relationship between her diagnosed left knee, left hip, left shoulder, neck, and back conditions and
the accepted February 26, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.8 The
second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 A physician’s opinion on whether there is causal relationship
3

5 U.S.C. § 8101 et seq.

4
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

10

S.S., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

3

between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background.11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish medical
conditions causally related to the accepted February 26, 2019 employment incident.
Appellant submitted reports from Dr. Timperley, a chiropractor. Under FECA13 the term
physician includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated
by x-ray to exist. OWCP’s regulations at 20 C.F.R. § 10.5(bb) have defined subluxation as an
incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the vertebrae
which must be demonstrable on an x-ray film to an individual trained in the reading of x-rays.14 If
the diagnosis of a subluxation as demonstrated by x-ray is not established, the chiropractor is not
a physician as defined under FECA and his or her report is of no probative value to the medical
issue presented.15
The Board notes that Dr. Timperley performed AP and lateral cervical and lumbosacral
x-rays. In an x-ray analysis dated February 27, 2019, Dr. Timperley diagnosed subluxations at
C2, C5, C6, T1, T6, L1, left sacral and left illiums based upon x-ray evidence. As he diagnosed a
subluxation as demonstrated by an x-ray he is considered a physician under FECA.16 However,
Dr. Timperley did not provide an opinion in his series of treatment and intake notes relating the
accepted employment incident to the diagnosed medical conditions. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition or
disability is of no probative value on the issue of causal relationship.17 Because Dr. Timperley did
not provide a reasoned opinion explaining how the February 26, 2019 employment incident
physiologically caused or contributed to her conditions, his reports are insufficient to establish her
claim.

11

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Id.

13

Supra note 1.

14

20 C.F.R. § 10.5(bb).

15

R.P., Docket No. 18-0860 (issued December 4, 2018); Mary A. Ceglia, 55 ECAB 626 (2004); Jack B. Wood, 40
ECAB 95, 109 (1988).
16

Supra note 1 and 14.

17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

As appellant has not submitted reasoned medical evidence explaining how the diagnosed
medical conditions are causally related to her accepted February 26, 2019 employment incident,
she has not met her burden of proof.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish medical
conditions were causally related to the accepted February 26, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 21, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

See A.J., Docket No. 18-1116 (issued January 23, 2019); E.C., Docket No. 17-0902 (issued March 9, 2018).

5

